Citation Nr: 1101147	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-13 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 
1967 to October 1970 and from November 1970 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the Veteran's petition to reopen her claim for service 
connection for a low back disorder.  This claim previously had 
been considered and denied in a March 2004 rating decision.

In this decision, the Board is reopening this claim because there 
is new and material evidence.  However, the Board is then 
remanding this claim to the RO via the Appeals Management Center 
(AMC) for further development before readjudicating this claim on 
its underlying merits, i.e., on a de novo basis.


FINDINGS OF FACT

1.  A March 2004 rating decision denied the Veteran's claim for 
service connection for a low back disability, and she did not 
appeal.

2.  There is additional evidence since that decision, however, 
indicating there was injury to her low back during service and 
that she may have residual or consequent disability.

3.  Because this additional evidence suggest a possible 
correlation between her current low back disability and the 
injury in service, this additional evidence relates to an 
unestablished fact necessary to substantiate this claim.




CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 
(2010).

2.  But new and material evidence since has been submitted to 
reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether there is New and Material Evidence to Reopen the 
Claim

The Veteran originally filed a claim for service connection for a 
low back disability in August 2003.  In a March 2004 rating 
decision, the RO denied this claim because there was no objective 
medical evidence of an in-service back injury or chronic back 
condition as a consequence.

The Veteran did not appeal that March 2004 decision, so it became 
final and binding on her based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103.

The Veteran's current appeal concerns her petition to reopen this 
previously denied and unappealed claim.

When a petition to reopen a previously denied, unappealed, claim 
is presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured since 
the last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The credibility 
of this evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim for service 
connection is the evidence that has been added to the record 
since the final and binding March 2004 rating decision.  

As the stated basis of the denial of service connection in that 
earlier decision was that there was no objective medical evidence 
then in the file of a back injury in service or chronic residual 
condition, new and material evidence must at least suggest such 
an injury in service and raise the possibility of consequent 
disability.

The Veteran may be awarded service connection by showing that she 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by her military service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements to link any current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Since the March 2004 rating decision in question, the Veteran has 
submitted X-rays and MRIs of her back indicating old compression 
fractures at the L1 and L4 levels, a letter from her niece 
indicating that she was aware of the Veteran's back injury during 
service while also stationed in Germany, and personal lay 
statements from the Veteran indicating how she injured her back.  

This additional evidence is both new and material to the claim 
because it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating it.  In particular, her niece's statement 
corroborates her version of events in service in that her niece 
recalls being told of the fall contemporaneous to when it 
occurred.  The additional evidence of the "old" compression 
fractures also supports the notion that the Veteran had an 
earlier fall or injury like the one she described in service.  
So, in effect, this additional evidence indicates she possibly 
had an in-service back injury and has a residual condition that 
may be associated with such an injury.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. 
App. 510 (1992). 



So the Board finds this evidence of an in-service injury and 
possible residuals of that injury are sufficient to reopen this 
claim.  However, rather than immediately readjudicating this 
claim on its underlying merits, the Board instead is remanding 
this claim for an examination and opinion regarding the etiology 
of this disorder in terms of whether it is attributable to her 
military service or dates back to her service.  See 38 C.F.R. 
§ 3.159(c)(4)(iii), indicating this duty to assist did not arise 
until there was new and material evidence to reopen this claim.


ORDER

The petition to reopen the claim for service connection for a low 
back disorder is granted, subject to the further development of 
this claim on remand.


REMAND

The Veteran's claim for service connection for her low back 
disability requires further development - in particular, an 
examination for a medical nexus opinion regarding its etiology, a 
search for additional medical records, and a request of her 
personal physician to provide additional comment regarding the 
old compression fractures in terms of whether they are consistent 
with the type of injury in service alleged or, instead, are the 
result of other unrelated factors or causes.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).

The VA has a duty to assist the Veteran by obtaining all relevant 
evidence in support of her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In her December 2008 letter, the Veteran 
referenced treatment at the VA Medical Center (VAMC) in 
Tallahassee in 1994.  The earliest VA treatment records in the 
claims file are from 2004, so much later.  Hence, any and all 
additional VA treatment records that are pertinent to the claim 
need to be obtained and associated with the file for 
consideration.  38 C.F.R. § 3.159(c)(2).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of the existence of these 
additional VA-generated treatment records).

It further warrants mentioning that the Veteran's service 
treatment records (STRs) consist solely of the reports of her 
military entrance and separation examinations.  There are no 
records concerning any evaluation or treatment she may have 
received in the interim during service.  Therefore, some attempt 
should be made to obtain supporting evidence of her alleged 
medical treatment in Hanau, Germany, in January 1977, such as 
obtaining the sick call log.  If no records can be located, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision...."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Lastly, the Veteran has indicated that her private physician has 
determined that her compression fractures could be from her 
earlier fall in service.  Thus, a request should be made to 
document this opinion in writing.  See Savage v. Shinseki, 
No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Request further information from the 
service department or other appropriate 
source regarding the Veteran's reported fall 
in Hanau, Germany, in January 1977, such as 
the base records or sick call logs.

2.  Also search for any VA treatment records 
relating to evaluation or treatment of her 
back condition from the time of her discharge 
from service in 1978 thru 2004.

*Any and all additional records located as a 
result of the development directed in 
paragraphs 1 and 2 should be associated with 
the claims file for consideration.

*If, on the other hand, no additional records 
are located, or if they have been destroyed 
or damaged or no longer exist, then ask for 
specific confirmation of this.  And if it is 
reasonably certain these records do not exist 
or that any further efforts to obtain them 
would be futile, provide the Veteran an 
explanation of how these records are 
maintained, why the search that was 
undertaken constitutes a reasonably 
exhaustive search, and why further efforts 
are not justified.  38 C.F.R. § 3.159(c)(2), 
(e)(1).

3.  Request further information from the 
Veteran regarding which of her treating 
private physicians told her that her 
compression fractures at the L1 and L4 levels 
were related to her military service, and in 
particular to her claimed injury in service.  
And, if possible, obtain confirmation of this 
opinion in writing.

4.  Next, schedule the Veteran for a medical 
examination for a nexus opinion concerning 
the etiology of her low back disability.  

The examiner especially needs to indicate the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran's currently diagnosed 
low back disability either:  (1) initially 
manifested during her military service 
from November 1967 to October 1970 and from 
November 1970 to January 1978; or (2) if 
involving arthritis, alternatively manifested 
within the one-year presumptive period 
following her service, i.e., so prior to 
January 1979; or (3) is otherwise related or 
attributable to her service, including any 
injury she may have sustained.

To assist in making these important 
determinations, the designated examiner must 
review the claims file, including a complete 
copy of this remand, for the Veteran's 
pertinent medical and other history.  As no 
treatment records for the Veteran have been 
located, at least from during her service, 
the examiner should not use the absence of 
treatment records confirming an 
in-service injury as a basis for his/her 
opinion.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (wherein the Court found that 
an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and, instead, 
relied on the absence of evidence in the 
Veteran's service treatment records to 
provide a negative opinion).



But that said, the term "as likely as not" 
(at least 50 percent probable) does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure to 
report for this medical examination, without 
good cause, may have adverse consequences on 
this pending claim.

5.  Then, in light of the additional 
evidence, readjudicate the claim for service 
connection for a low back disability on its 
underlying merits (meaning on a de novo 
basis).  If this claim is not granted to the 
Veteran's satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to submit additional evidence and/or argument 
in response before returning the file to the 
Board for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


